            Case 1-18-01141-ess Doc 61 Filed 01/28/21 Entered 01/28/21 08:25:25
         Case 1:21-mc-00178-LDH Document 2 Filed 01/28/21 Page 1 of 1 PageID #: 1206

                                           United States Bankruptcy Court
                                                 Eastern District of New York
                                             271−C Cadman Plaza East, Suite 1595
                                                 Brooklyn, NY 11201−1800

IN RE:                                                                                                     CASE NO: 1−18−01141−ess
   Murray v. John and Jane Doe Corporations and Entities et al
                                   DEBTOR(s)




                       TRANSMITTAL OF ADDITIONAL RECORD ON APPEAL

TO THE CLERK, U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK:

A Notice of Appeal was filed on December 29, 2020 by Sean M. Murray, appealing Order on Motion for Summary
Judgment and Memorandum Decision on Motion for Summary Judgment, document number 50 and 51.

Pursuant to Bankruptcy Rule 8010(b)(1), the following additional documents are being transmitted:
No additional documents have been filed as of
January 28, 2021.




             Dated: January 28, 2021                                                   Robert A. Gavin, Jr., Clerk of Court


                                                                                       By: s/F. Randazzo

                                                                                       Deputy Clerk
             BLadroapap.jsp [Transmittal of Additional Record on Appeal AP 04/17/17]
